PER CURIAM.
Following his conviction for the third-degree felony of misapplication of construction *564funds in violation of section 713.345(l)(b)3, Florida Statutes (1993), appellant seeks review, raising a number of issues. Only one merits discussion. Appellant claims that section 713.345(l)(b) is facially unconstitutional because it violates Florida’s constitutional prohibition of imprisonment for debt without proof of fraud. We affirm as to this issue based upon the well-reasoned opinion in Weber v. State, 649 So.2d 263 (Fla. 2d DCA 1994). We affirm as to the remaining issues without discussion.
AFFIRMED.
WEBSTER, MICKLE and PADOVANO, JJ., concur.